Opinion by
Tilson, J.
The testimony showed that certain items consist of 'hats similar to those involved in Abstract 47291. Counsel agreed that certain .other items are also similar to those involved in said decision, and others consist of sisal hemp hats similar to those involved in United States v. Armand Schwab (30 C. C. P. A. 72, C. A. D. 218) and of hemp knotted straw hats similar to those involved in Abstract 46497. The records in said cited cases were received in .evidence herein. In accordance therewith the items involved, as set out in schedule attached to this decision, were held dutiable at only 25 percent ad valorem under paragraph 1504 (b) (1) as claimed.